Case 1:98-cr-00042-DBH Document 43 Filed 10/15/20 Page 1 of 1      PageID #: 64



                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


UNITED STATES OF AMERICA,              )
                                       )
                                       )
V.                                     )      CRIM. NOS. 1:95-CR-25-DBH
                                       )        AND 1:98-CR-42-DBH-02
KENNETH LEON MEADER,                   )
                                       )
                      DEFENDANT        )


                            PROCEDURAL ORDER

      The defendant Kenneth Meader has moved for compassionate release. The

criminal behavior for which I sentenced him in 1996 involved a victim. Without

deciding whether she has any rights under 18 U.S.C. § 3771 in the current

procedural posture of the case, I ORDER the government to give her notice of the

motion, solicit her views, and report them to the Court.

      SO ORDERED.

      DATED THIS 15TH DAY OF OCTOBER, 2020

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE
